Exhibit 10.4

 

EXECUTION COPY

 

PROMISSORY NOTE

 

$15,000,000.00

 

January 19, 2006

 

CGI Holding Corporation

5 Revere Drive

Suite 510

Northbrook, Illinois 60062

(Hereinafter referred to as “Borrower”)

 

Wachovia Bank, National Association

301 South Tryon Street

Charlotte, North Carolina 28202

(Hereinafter referred to as “Bank”)

 

Borrower promises to pay to the order of Bank, in lawful money of the United
States of America, at its office indicated above or wherever else Bank may
specify, the sum of Fifteen Million and No/100 Dollars ($15,000,000.00) or such
sum as may be advanced and outstanding from time to time, with interest on the
unpaid principal balance at the rate and on the terms provided in this
Promissory Note (including all renewals, extensions or modifications hereof,
this “Note”).

 

LOAN AGREEMENT.  This Note is subject to the provisions of that certain Loan
Agreement between Bank and Borrower of even date herewith, as modified from time
to time.

 

LINE OF CREDIT.  Borrower may borrow, repay and reborrow, and, upon the request
of Borrower, Bank shall advance and readvance under this Note from time to time
until the maturity hereof (each an “Advance” and together the “Advances”), so
long as the total principal balance outstanding under this Note, plus the
aggregate undrawn and unexpired amount of the then outstanding Letters of
Credit, plus the aggregate amount of of unreimbursed drawings under all Letters
of Credit at any one time does not exceed the principal amount stated on the
face of this Note, at any one time does not exceed the principal amount stated
on the face of this Note, subject to the limitations described in any loan
agreement to which this Note is subject.  Bank’s obligation to make Advances
under this Note shall terminate if Borrower is in Default.

 

Borrower shall subscribe to Bank’s cash management services and the terms of
such service shall control the manner in which funds are transferred between the
applicable demand deposit account and the line of credit for credit or debit to
the line of credit.

 

AVAILABILITY.  The aggregate principal of Advances under this Note shall not
exceed 1.75 times the 12 month trailing EBITDA of Borrower, as calculated
quarterly by Bank for the preceding Calculation Period (as defined in the Loan
Agreement), and with respect to any Partial Term Subsidiary (as defined in the
Loan Agreement), shall include EBITDA generated by the Partial Term Subsidiary,
including its predecessor entity (if any), during the entirety of the
Calculation Period; provided that (i) Bank shall have received: (a) audited
financial statements

 

--------------------------------------------------------------------------------


 

for such Partial Term Subsidiary for each fiscal quarter during the applicable
Calculation Period, (b) audited financial statements as of the end of a prior
fiscal year that include such Partial Term Subsidiary’s operations for the
applicable Calculation Period or (c) unaudited financial statements reflecting
such Partial Term Subsidiary’s operations for the applicable Calculation Period
that: (i) are certified as true and accurate by the Borrower and (ii) have been
reviewed and approved by Bank in its reasonable discretion.

 

USE OF PROCEEDS.  Borrower shall use the proceeds of the loan(s) evidenced by
this Note for the commercial purposes of Borrower, solely as follows: (a) for
working capital purposes, (b) Permitted Acquisitions (as defined in the Loan
Agreement) and (c) to retire the existing line of credit between Bank and
Borrower dated as of February 4, 2005 in the principal amount of $3,000,000.00
(as modified on December 1, 2005 to increase the current principal amount of
such existing line of credit to $7,500,000.00) and

 

SECURITY.  Borrower and Guarantors have granted Bank a security interest in the
collateral described in the Loan Documents, including, but not limited to,
personal property collateral described in that certain Security Agreement of
even date herewith.

 

INTEREST RATE.  Interest shall accrue on the unpaid principal balance of this
Note from the date hereof at the LIBOR Market Index Rate plus 2.10%, as that
rate may change from day to day in accordance with changes in the LIBOR Market
Index Rate (“Interest Rate”).  “LIBOR Market Index Rate”, for any day, means the
rate for 1 month U.S. dollar deposits as reported on Telerate page 3750 as of
11:00 a.m., London time, the second London business day before the relevant
interest period begins, or if such day is not a London business day, then the
immediately preceding London business day (or if not so reported, then as
determined by Bank from another recognized source or interbank quotation).

 

DEFAULT RATE.  In addition to all other rights contained in this Note, if a
Default (as defined herein) occurs and as long as a Default continues, all
outstanding Obligations, other than Obligations under any swap agreements (as
defined in 11 U.S.C. § 101, as in effect from time to time) between Borrower and
Bank or its affiliates, shall bear interest at the Interest Rate plus 3%
(“Default Rate”).  The Default Rate shall also apply from acceleration until the
Obligations or any judgment thereon is paid in full.

 

INTEREST AND FEE(S) COMPUTATION (ACTUAL/360).  Interest and fees, if any, shall
be computed on the basis of a 360-day year for the actual number of days in the
applicable period (“Actual/360 Computation”).  The Actual/360 Computation
determines the annual effective interest yield by taking the stated (nominal)
rate for a year’s period and then dividing said rate by 360 to determine the
daily periodic rate to be applied for each day in the applicable period. 
Application of the Actual/360 Computation produces an annualized effective rate
exceeding the nominal rate.

 

REPAYMENT TERMS.  This Note shall be due and payable in consecutive monthly
payments of accrued interest only, commencing on February 19, 2006, and
continuing on the same day of each month thereafter until fully paid.  In any
event, all principal and accrued interest shall be due and payable on January
19, 2009.

 

2

--------------------------------------------------------------------------------


 

AVAILABILITY FEE.  Borrower shall pay to Bank quarterly an availability fee
equal to 0.15% per annum on the difference between (i) the face amount of this
Note and (ii) the outstanding principal balance of this Note, for each day
during the preceding calendar quarter or portion thereof, commencing on
March 31, 2006 and continuing on the same day of each quarter thereafter, with a
final payment due and payable on the date that all principal and accrued
interest is paid in full.

 

APPLICATION OF PAYMENTS.  Monies received by Bank from any source for
application toward payment of the Obligations shall be applied to accrued
interest and then to principal.  If a Default occurs, monies may be applied to
the Obligations in any manner or order deemed appropriate by Bank.

 

If any payment received by Bank under this Note or other Loan Documents is
rescinded, avoided or for any reason returned by Bank because of any adverse
claim or threatened action, the returned payment shall remain payable as an
obligation of all persons liable under this Note or other Loan Documents as
though such payment had not been made.

 

DEFINITIONS.  Loan Documents.  The term “Loan Documents,” as used in this Note
and the other Loan Documents, refers to all documents executed in connection
with or related to the loan evidenced by this Note, the $2,500,000 term
promissory note executed on the date hereof (the “Term Note”) and any prior
notes which evidence all or any portion of the loan evidenced by this Note, and
any letters of credit issued pursuant to any loan agreement to which this Note
is subject, any applications for such letters of credit and any other documents
executed in connection therewith or related thereto, and may include, without
limitation, a loan agreement, this Note, the Term Note, guaranty agreements,
security agreements, security instruments, financing statements, mortgage
instruments, any renewals or modifications, whenever any of the foregoing are
executed, but does not include swap agreements (as defined in 11 U.S.C. § 101,
as in effect from time to time).  Obligations.  The term “Obligations”, as used
in this Note and the other Loan Documents, refers to any and all indebtedness
and other obligations under this Note, the Term Note, all other obligations
under any other Loan Documents, and all obligations under any swap agreements
(as defined in 11 U.S.C. § 101, as in effect from time to time) between Borrower
and Bank, or its affiliates, whenever executed.  Certain Other Terms.  All terms
that are used but not otherwise defined in any of the Loan Documents shall have
the definitions provided in the Uniform Commercial Code.

 

LATE CHARGE.  If any payments are not timely made, Borrower shall also pay to
Bank a late charge equal to 4% of each payment past due for 15 or more days.

 

Acceptance by Bank of any late payment without an accompanying late charge shall
not be deemed a waiver of Bank’s right to collect such late charge or to collect
a late charge for any subsequent late payment received.

 

ATTORNEYS’ FEES AND OTHER COLLECTION COSTS.  Borrower shall pay all of Bank’s
reasonable expenses incurred to enforce or collect any of the Obligations
including, without limitation, reasonable arbitration, paralegals’, attorneys’
and experts’ fees and expenses,

 

3

--------------------------------------------------------------------------------


 

whether incurred without the commencement of a suit, in any trial, arbitration,
or administrative proceeding, or in any appellate or bankruptcy proceeding.

 

USURY.  If at any time the effective interest rate under this Note would, but
for this paragraph, exceed the maximum lawful rate, the effective interest rate
under this Note shall be the maximum lawful rate, and any amount received by
Bank in excess of such rate shall be applied to principal and then to fees and
expenses, or, if no such amounts are owing, returned to Borrower.

 

GRACE/CURE PERIOD.  Grace Period.  The failure of timely payment of the
Obligations shall not be a Default until 5 days after such payment is due.  Cure
Period.  Except as provided below, any Default, other than non-payment, may be
cured within 30 days after written notice thereof is mailed to Borrower by Bank.
Borrower’s right to cure shall be applicable only to curable defaults and shall
not apply, without limitation, to Defaults based upon False Warranty or
Cessation; Bankruptcy set forth below.  Borrower shall have the right to cure a
Default only once during any 12 month period.  Bank shall not exercise its
remedies to collect the Obligations except as Bank reasonably deems necessary to
protect its interest in collateral securing the Obligations during a cure
period.

 

DEFAULT.  If any of the following occurs and is not cured within the applicable
cure period, a default (“Default”) under this Note shall exist:  Nonpayment;
Nonperformance.  The failure of timely payment or performance of the Obligations
or Default under this Note or any other Loan Documents.  Loan Document Default. 
A default under any Loan Document.  Breach.  Any breach of any agreement
contained or referred to in this Note or any other Loan Document.  False
Warranty.  A warranty or representation made in the Loan Documents or furnished
to Bank in connection with the loan evidenced by this Note is materially false
when made.  Cross Default. At Bank’s option, any default in payment or
performance of any obligation under any other loans, contracts or agreements of
Borrower or any Guarantor, any general partner of or the holder(s) of the
majority ownership interests of Borrower with Bank or its affiliates which
default is not cured within any applicable cure period, unless, but only as long
as, the existence of any such default is being contested by the Borrower or such
Guarantor in good faith by appropriate proceedings and adequate reserves in
respect thereof have been established on the books of the Borrower or such
Guarantor to the extent required by GAAP.  Cessation; Bankruptcy.  The death of,
appointment of a guardian for, dissolution or termination of existence of
(subject to the provisions set forth in clause (iv) of the subparagraph entitled
“Material Capital Structure or Business Alteration” below), loss of good
standing status by (unless such loss would not have a material adverse effect
upon the operations or financial condition of the Borrower), appointment of a
receiver for, assignment for the benefit of creditors of, or commencement of any
bankruptcy or insolvency proceeding by or against Borrower or any Guarantor, or
any general partner of or the holder(s) of the majority ownership interests of
Borrower, or any party to the Loan Documents.  Material Capital Structure or
Business Alteration.  Without prior written consent of Bank, (i) a material
alteration in the kind or type of Borrower’s business or that of any Guarantor;
(ii) the sale of substantially all of the business or assets of Borrower or any
Guarantor, or a material portion (10% or more) of such business or assets if
such a sale is outside the ordinary course of business of Borrower or any
Guarantor, or more than 50% of the outstanding stock or voting power of or in
any such entity in a single

 

4

--------------------------------------------------------------------------------


 

transaction or a series of transactions; (iii) any acquisition that does not
constitute a Permitted Acquisition or (iv) should any Guarantor enter into any
merger or consolidation; provided that any Guarantor may merge with any other
Guarantor so long as the surviving entity is a Guarantor.

 

REMEDIES UPON DEFAULT.  If a Default occurs under this Note or any Loan
Documents, Bank may at any time thereafter, take the following actions:  Bank
Lien.  Foreclose its security interest or lien against Borrower’s and
Guarantors’ accounts without notice.  Acceleration Upon Default.  Accelerate the
maturity of this Note and, at Bank’s option, any or all other Obligations, other
than Obligations under any swap agreements (as defined in 11 U.S.C. § 101, as in
effect from time to time) between Borrower and Bank, or its affiliates, which
shall be due in accordance with and governed by the provisions of said swap
agreements; whereupon this Note and the accelerated Obligations shall be
immediately due and payable; provided, however, if the Default is based upon a
bankruptcy or insolvency proceeding commenced by or against Borrower or endorser
of this Note, all Obligations (other than Obligations under any swap agreement
as referenced above) shall automatically and immediately be due and payable. 
Cumulative.  Exercise any rights and remedies as provided under the Note and
other Loan Documents, or as provided by law or equity.

 

WAIVERS AND AMENDMENTS.  No waivers, amendments or modifications of this Note
and other Loan Documents shall be valid unless in writing and signed by an
officer of Bank.  No waiver by Bank of any Default shall operate as a waiver of
any other Default or the same Default on a future occasion.  Neither the failure
nor any delay on the part of Bank in exercising any right, power, or remedy
under this Note and other Loan Documents shall operate as a waiver thereof, nor
shall a single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or remedy.

 

Except to the extent otherwise provided by the Loan Documents or prohibited by
law, each Borrower and each other person liable under this Note waives
presentment, protest, notice of dishonor, demand for payment, notice of
intention to accelerate maturity, notice of acceleration of maturity, notice of
sale and all other notices of any kind.  Further, each agrees that Bank may
(i) extend, modify or renew this Note or make a novation of the loan evidenced
by this Note, and/or (ii) grant releases, compromises or indulgences with
respect to any collateral securing this Note, or with respect to Borrower or
other person liable under this Note or any other Loan Documents, all without
notice to or consent of Borrower and other such person, and without affecting
the liability of Borrower and other such person; provided, Bank may not extend,
modify or renew this Note or make a novation of the loan evidenced by this Note
without the consent of Borrower which increases the burdens of Borrower without
the consent of Borrower.

 

MISCELLANEOUS PROVISIONS.  Assignment.  This Note and the other Loan Documents
shall inure to the benefit of and be binding upon the parties and their
respective heirs, legal representatives, successors and assigns.  Bank’s
interests in and rights under this Note and the other Loan Documents are freely
assignable, in whole or in part, by Bank.  In addition, nothing in this Note or
any of the other Loan Documents shall prohibit Bank from pledging or assigning
this Note or any of the other Loan Documents or any interest therein to any
Federal Reserve Bank.  Borrower shall not assign its rights and interest
hereunder without the prior written

 

5

--------------------------------------------------------------------------------


 

consent of Bank, and any attempt by Borrower to assign without Bank’s prior
written consent is null and void.  Any assignment shall not release Borrower
from the Obligations.  Applicable Law; Conflict Between Documents.  This Note
and, unless otherwise provided in any other Loan Document, the other Loan
Documents shall be governed by and construed under the laws of the state named
in Bank’s address on the first page hereof without regard to that state’s
conflict of laws principles.  If the terms of this Note should conflict with the
terms of any loan agreement, the terms of this Note shall control.  Security
Interest.  Except as prohibited by law, Borrower and Guarantors grant Bank a
security interest in the collateral described in the Security Agreement of even
date herewith.  Swap Agreements.  All swap agreements (as defined in 11 U.S.C.
§ 101, as in effect from time to time), if any, between Borrower and Bank or its
affiliates are independent agreements governed by the written provisions of said
swap agreements, which will remain in full force and effect, unaffected by any
repayment, prepayment, acceleration, reduction, increase or change in the terms
of this Note, except as otherwise expressly provided in said written swap
agreements, and any payoff statement from Bank relating to this Note shall not
apply to said swap agreements unless expressly referred to in such payoff
statement.  Jurisdiction.  Borrower irrevocably agrees to non-exclusive personal
jurisdiction in the state named in Bank’s address on the first page hereof. 
Severability.  If any provision of this Note or of the other Loan Documents
shall be prohibited or invalid under applicable law, such provision shall be
ineffective but only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Note or other such document.  Notices.  Any notices to Borrower shall be
sufficiently given, if in writing and mailed, hand delivered or sent via
telecopy (or other facsimile device), recognized overnight courier service or
certified mail to the Borrower’s address shown above or such other address as
provided hereunder, and to Bank, if in writing and, hand delivered or sent via
telecopy (or other facsimile device), recognized overnight courier service or
certified mail to Bank’s office address shown above or such other address as
Bank may specify in writing from time to time.  Notices to Bank must include the
mail code.  In the event that Borrower changes Borrower’s address at any time
prior to the date the Obligations are paid in full, Borrower agrees to promptly
give written notice of said change of address by registered or certified mail,
return receipt requested, all charges prepaid.

 

Plural; Captions.  All references in the Loan Documents to Borrower, person,
document or other nouns of reference mean both the singular and plural form, as
the case may be, and the term “person” shall mean any individual, person or
entity.  The captions contained in the Loan Documents are inserted for
convenience only and shall not affect the meaning or interpretation of the Loan
Documents.  Advances.  Bank may, in its sole discretion and if requested by
Borrower, make other advances which shall be deemed to be advances under this
Note, even though the stated principal amount of this Note may be exceeded as a
result thereof.  Posting of Payments.  All payments received during normal
banking hours after 2:00 p.m. local time at the office of Bank first shown above
shall be deemed received at the opening of the next banking day.  Joint and
Several Obligations.  Each entity executing this Note is jointly and severally
obligated.  Fees and Taxes.  Borrower shall promptly pay all documentary,
intangible recordation and/or similar taxes on this transaction whether assessed
at closing or arising from time to time.  LIMITATION ON LIABILITY; WAIVER OF
PUNITIVE DAMAGES. EACH OF THE PARTIES HERETO, INCLUDING BANK BY ACCEPTANCE
HEREOF, AGREES THAT IN ANY JUDICIAL, MEDIATION OR ARBITRATION PROCEEDING OR ANY
CLAIM OR

 

6

--------------------------------------------------------------------------------


 

CONTROVERSY BETWEEN OR AMONG THEM THAT MAY ARISE OUT OF OR BE IN ANY WAY
CONNECTED WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR
DOCUMENT BETWEEN OR AMONG THEM OR THE OBLIGATIONS EVIDENCED HEREBY OR RELATED
HERETO, IN NO EVENT SHALL ANY PARTY HAVE A REMEDY OF, OR BE LIABLE TO THE OTHER
FOR, (1) INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR EXEMPLARY
DAMAGES.   EACH OF THE PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO
PUNITIVE OR EXEMPLARY DAMAGES THEY MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN
CONNECTION WITH ANY SUCH PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE SAME IS
RESOLVED BY ARBITRATION, MEDIATION, JUDICIALLY OR OTHERWISE.  Patriot Act
Notice.  To help fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person who opens an account.  For purposes of
this section, account shall be understood to include loan accounts.  Final
Agreement.  This Note and the other Loan Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties.  There are no
unwritten oral agreements between the parties.

 

ARBITRATION.  Upon demand of any party hereto, whether made before or after
institution of any judicial proceeding, any claim or controversy arising out of
or relating to the Loan Documents between parties hereto (a “Dispute”) shall be
resolved by binding arbitration conducted under and governed by the Commercial
Financial Disputes Arbitration Rules (the “Arbitration Rules”) of the American
Arbitration Association (the “AAA”) and the Federal Arbitration Act.  Disputes
may include, without limitation, tort claims, counterclaims, a dispute as to
whether a matter is subject to arbitration, claims brought as class actions, or
claims arising from documents executed in the future.  A judgment upon the award
may be entered in any court having jurisdiction. Notwithstanding the foregoing,
this arbitration provision does not apply to disputes under or related to swap
agreements.  Special Rules.  All arbitration hearings shall be conducted in the
city named in the address of Bank first stated above.  A hearing shall begin
within 90 days of demand for arbitration and all hearings shall conclude within
120 days of demand for arbitration.  These time limitations may not be extended
unless a party shows cause for extension and then for no more than a total of 60
days.  The expedited procedures set forth in Rule 51 et seq. of the Arbitration
Rules shall be applicable to claims of less than $1,000,000.00.  Arbitrators
shall be licensed attorneys selected from the Commercial Financial Dispute
Arbitration Panel of the AAA.  The parties do not waive applicable Federal or
state substantive law except as provided herein.  Preservation and Limitation of
Remedies.  Notwithstanding the preceding binding arbitration provisions, the
parties agree to preserve, without diminution, certain remedies that any party
may exercise before or after an arbitration proceeding is brought.  The parties
shall have the right to proceed in any court of proper jurisdiction or by
self-help to exercise or prosecute the following remedies, as applicable:
(i) all rights to foreclose against any real or personal property or other
security by exercising a power of sale or under applicable law by judicial
foreclosure including a proceeding to confirm the sale; (ii) all rights of
self-help including peaceful occupation of real property and collection of
rents, set-off, and peaceful possession of personal property; (iii) obtaining
provisional or ancillary remedies including injunctive relief, sequestration,
garnishment, attachment, appointment of receiver and filing an

 

7

--------------------------------------------------------------------------------


 

involuntary bankruptcy proceeding; and (iv) when applicable, a judgment by
confession of judgment.  Any claim or controversy with regard to any party’s
entitlement to such remedies is a Dispute.  Waiver of Jury Trial.  THE PARTIES
ACKNOWLEDGE THAT BY AGREEING TO BINDING ARBITRATION THEY HAVE IRREVOCABLY WAIVED
ANY RIGHT THEY MAY HAVE TO JURY TRIAL WITH REGARD TO A DISPUTE AS TO WHICH
BINDING ARBITRATION HAS BEEN DEMANDED.

 

DISCLOSURE OF INFORMATION; CONFIDENTIALITY.  Bank shall hold all non-public
information with respect to Borrower and its subsidiaries obtained pursuant to
the Loan Documents in accordance with its customary procedures for handling
confidential information; provided, that Bank may disclose any such information
to the extent such disclosure is (i) required by law or requested or required
pursuant to any legal process, (ii) requested by, or required to be disclosed
to, any regulatory agency or authority, (iii) used in any suit, action or
proceeding for the purpose of defending itself, reducing its liability or
protecting any of its claims, rights, remedies or interests under or in
connection with the Loan Documents or (iv) which had been publicly disclosed
other than as a result of a disclosure by Bank prohibited by this Agreement;
provided futher, Bank shall notify Borrower of any potential disclosure pursuant
to (i), (ii) or (iii) above and Borrower may defend against the disclosures set
forth in (i), (ii) or (iii) above.

 

 

[Signature Page Follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower, on the day and year first above written, has
caused this Note to be executed under seal.

 

 

[CORPORATE SEAL]

CGI HOLDING CORPORATION

 

 

 

 

 

By:

/s/ Gerard M. Jacobs

 

 

 

Name:

Gerard M. Jacobs

 

 

 

Title:

CEO

 

 

 

[Promissory Note – CGI Holding Corporation]

 

--------------------------------------------------------------------------------